            Case 2:18-cv-06975-ODW-KS Document 48 Filed 06/01/20 Page 1 of 5 Page ID #:1211


            1    MARCELLUS MCRAE, SBN 140308
                   mmcrae@gibsondunn.com
            2    GIBSON, DUNN & CRUTCHER LLP
                 333 South Grand Avenue
            3    Los Angeles, CA 90071-3197
                 Telephone: 213.229.7000
            4    Facsimile: 213.229.7520
            5    ASHLEY E. JOHNSON, admitted pro hac vice
                   ajohnson@gibsondunn.com
            6    GIBSON, DUNN & CRUTCHER LLP
                 2001 Ross Avenue
            7    Suite 2100
                 Dallas, TX 75201-2911
            8    Telephone: 214.698.3100
                 Facsimile: 214.571.2900
            9
                 Attorneys for Defendant AT&T MOBILITY
          10     LLC
          11                         UNITED STATES DISTRICT COURT
          12                        CENTRAL DISTRICT OF CALIFORNIA
          13                                  WESTERN DIVISION
          14     MICHAEL TERPIN,                          CASE NO. 2:18-CV-6975-ODW-KS
          15                     Plaintiff,               RESPONSE TO PLAINTIFF’S
                                                          REQUEST FOR JUDICIAL NOTICE
          16          v.                                  IN SUPPORT OF HIS OPPOSITION
                                                          TO DEFENDANT’S MOTION TO
          17     AT&T MOBILITY LLC,                       DISMISS
          18                     Defendant.               Hearing:
                                                          Date:    May 4, 2020 [off calendar]
          19                                              Time:    1:30 p.m.
                                                          Place:   350 West 1st Street, 5th Floor
          20                                                       Courtroom 5D
                                                                   Los Angeles, CA 90012
          21                                              Judge:   Hon. Otis D. Wright II
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
Crutcher LLP                                          0
            Case 2:18-cv-06975-ODW-KS Document 48 Filed 06/01/20 Page 2 of 5 Page ID #:1212


            1                                       I.     Introduction
            2           In his request for judicial notice, Mr. Terpin asks the Court to take judicial notice
            3    of the non-binding decisions of two other courts regarding the sufficiency of other
            4    plaintiffs’ pleading of punitive damages in unrelated SIM swap cases.              Dkt. 47.
            5    Although AT&T Mobility LLC (“AT&T”) does not object to the Court taking judicial
            6    notice of the two decisions, AT&T submits that both decisions are inconsistent with the
            7    law and with this Court’s prior decision in this case. Accordingly, this Court should not
            8    follow the decisions Mr. Terpin submits.
            9     II.    This Court Has Previously Addressed the Pleading Standard for Punitive
                                              Damages in This Case.
          10
                        In this Court’s previous order granting in part and denying in part AT&T’s motion
          11
                 to dismiss, the Court dismissed Mr. Terpin’s claim for punitive damages because he
          12
                 “alleges no facts showing that an officer, director, or managing agent of AT&T knew
          13
                 about or ratified the alleged wrongful conduct of which he complains.” This is the
          14
                 proper standard under Section 3294(b), which provides that “the advance knowledge
          15
                 and conscious disregard, authorization, ratification or act of oppression, fraud, or malice
          16
                 must be on the part of an officer, director, or managing agent of the corporation.” In
          17
                 addition, under Bell Atlantic Co. v. Twombly, 550 U.S. 544, 570 (2007), allegations
          18
                 supporting punitive damages, no less than any other allegations in a complaint, must
          19
                 include “enough facts to state a claim to relief that is plausible on its face.”
          20
                        The better-reasoned decisions apply Twombly to requests for punitive damages.
          21
                 In Khan v. 7-Eleven, Inc., 2015 WL 12743691, at *2 (C.D. Cal. Sept. 15, 2015), for
          22
                 example, this Court concluded that “given that punitive damages in California are
          23
                 authorized by statute, the Court finds no authority allowing a plaintiff to plead such a
          24
                 claim with bare assertions of malice or oppression.” Id.; see also id. (applying “the Iqbal
          25
                 standard to assess whether [the plaintiff] has alleged facts sufficient to show that [the
          26
                 defendant’s] officers, directors, or managing agents authorized or ratified its employees'
          27
                 malicious, oppressive, or fraudulent conduct”). Similarly, in Perez v. Auto Tech. Co.,
          28

Gibson, Dunn &
Crutcher LLP                                                   1
            Case 2:18-cv-06975-ODW-KS Document 48 Filed 06/01/20 Page 3 of 5 Page ID #:1213


            1    2014 WL 12588644, at *7 (C.D. Cal. July 14, 2014), this Court held that conclusory
            2    statements to support punitive damages are “not entitled to the presumption of truth
            3    under Iqbal and Twombly.” This Court’s holding in this case is in line with these prior
            4    decisions in this district.
            5                  III.   The Decisions in Shapiro and Ross Do Not Apply the
                                                 Correct Legal Standard
            6
                          AT&T respectfully submits that neither the Shapiro nor the Ross decision
            7
                 properly applied this governing legal standard. In Shapiro, the Court relied on an
            8
                 erroneous legal standard, reciting that “in federal court, a plaintiff may include a ‘short
            9
                 and plain’ prayer for punitive damages that relies entirely on unsupported and
          10
                 conclusory averments of malice or fraudulent intent.” Op. at 11–12 (quoting Tamburri
          11
                 v. Suntrust Mortg., Inc., 2012 WL 3582924, at *3 (N.D. Cal. Aug. 20, 2012)). But
          12
                 Twombly rejects the notion that a “wholly conclusory” allegation can survive a motion
          13
                 to dismiss. 550 U.S. at 561. Indeed, while the decision in Tamburri quotes this broad
          14
                 authorization of “unsupported and conclusory averments,” it actually proceeds to rest its
          15
                 decision on the conclusion that “[a]ssuming nonetheless that allegations sufficient to
          16
                 establish a plausible basis for punitive damages are required under Twombly and
          17
                 [Ashcroft v.] Iqbal, the allegations here are sufficient.” Tamburri, 2012 WL 3582924,
          18
                 at *3.     Moreover, Tamburri traces the approval of “unsupported and conclusory
          19
                 averments” to a pre-Twombly decision, Clark v. Allstate Ins. Co., 106 F. Supp. 2d 1016,
          20
                 1019 (S.D. Cal. 2000).        Accordingly, the holding in Shapiro that Plaintiff had
          21
                 satisfactorily pled a claim for punitive damages relies on an understanding of the law
          22
                 that was overruled by Twombly, and it therefore should not be followed.
          23
                          In Ross, the Court relied on a single decision, holding that the plaintiff had
          24
                 adequately pled punitive damages because the conduct he alleged was “similar to”
          25
                 conduct that was found to be sufficient in ExxonMobil Oil Corp. v. Southern California
          26
                 Edison Co., 2013 WL 12166214 (C.D. Cal. May 1, 2013). Op. at 29–30. ExxonMobil
          27
                 bears no resemblance to the Ross case, much less to the present case. Notably, the
          28

Gibson, Dunn &
Crutcher LLP                                                 2
            Case 2:18-cv-06975-ODW-KS Document 48 Filed 06/01/20 Page 4 of 5 Page ID #:1214


            1    plaintiff in Ross only cited the ExxonMobil decision once, as support for the notion that
            2    his allegations were not conclusory; Mr. Terpin does not cite the ExxonMobil decision
            3    at all in his most recent opposition to AT&T’s motion to dismiss, and he gave it cursory
            4    treatment in his prior opposition brief. See Dkt. 44; Dkt. 34 at 21. This treatment is
            5    consistent with the fact that ExxonMobil confronted a very different situation, where the
            6    complaint alleged specific steps that the defendant had taken, or failed to take, that had
            7    led to the outages; where the plaintiff and defendant settled two prior litigations alleging
            8    damages from the defendant’s action or inaction; and where the plaintiff was “one of
            9    [defendant’s] largest customers in California.”       ExxonMobil Oil Corp., 2013 WL
          10     12166214, at *1, *3. These facts suggested that the disregard of the plaintiff was
          11     occurring “at the level of a [defendant] ‘officer, director, or managing agent.’” Id. Here,
          12     there is no allegation whatsoever in the Complaint to suggest that any officer of AT&T
          13     was aware of Mr. Terpin at all, much less that an officer was involved in decisions
          14     regarding his specific account.
          15           In cases more analogous to this one, involving an undocumented risk, courts have
          16     consistently dismissed requests for punitive damages. For example, in Rosa v. Taser
          17     International, Inc., the plaintiff alleged that the defendant’s officers disregarded a risk,
          18     demonstrated in several studies, that its products could cause fatalities. 684 F.3d 941,
          19     947 (9th Cir. 2012). The Ninth Circuit, however, held that the defendant could not have
          20     known of the risk highlighted by the plaintiff because the only report showing such a
          21     risk was published after the product was already on the market. Id. at 949 n.7.
          22     “Logically,” the defendant “could not have disregarded a known risk that its products
          23     could cause [fatalities].” Id. Johnson & Johnson Talcum Powder Cases, 37 Cal. App.
          24     5th 292 (2019), was much the same. There, the court rejected a claim for punitive
          25     damages because there was no documented evidence of a risk from the defendant’s
          26     products—clear “[s]cientific evidence” about the potential dangers “developed post-
          27     injury.” Id. at 334. As a result, the plaintiff “did not create a reasonable inference that
          28     [the defendant] was acting with malice, pre-injury, in failing to warn of [any] probable

Gibson, Dunn &
Crutcher LLP                                                  3
            Case 2:18-cv-06975-ODW-KS Document 48 Filed 06/01/20 Page 5 of 5 Page ID #:1215


            1    dangerous consequences.” Id. This case not only does not involve allegations of
            2    previous similar injuries or known risk, but involves a case of first impression where
            3    punitive damages are unavailable. See Dkt. 43 at 23.
            4             Here, for the reasons set forth in AT&T’s motion to dismiss, Mr. Terpin has not
            5    pled any facts to support his conclusory allegations that any AT&T officer, director, or
            6    managing agent authorized or ratified conduct warranting punitive damages. See Dkt.
            7    43 at 15-18. Nor has he pled facts plausibly suggesting oppression, fraud, or malice.
            8    See id. at 18-22. Accordingly, he has not pled facts sufficient to survive AT&T’s motion
            9    to dismiss on the issue of punitive damages.
          10                                          IV. Conclusion
          11              In short, this Court applied the proper framework, and reached the proper
          12     decision, in dismissing Mr. Terpin’s request for punitive damages. While AT&T does
          13     not object to the Court taking judicial notice of the non-binding Ross and Shapiro
          14     decisions, it respectfully contends that neither decision applies the proper law, and that
          15     neither decision provides a basis for this Court to alter its prior outcome.
          16
          17
          18     Dated: June 1, 2020
          19                                             MARCELLUS MCRAE
                                                         ASHLEY E. JOHNSON
          20                                             GIBSON, DUNN & CRUTCHER LLP
          21
          22                                             By: /s/ Ashley E. Johnson
                                                                         Marcellus McRae
          23                                                            Ashley E. Johnson
          24                                             Attorneys for Defendant AT&T MOBILITY
                                                         LLC
          25
          26     103947082.2

          27
          28

Gibson, Dunn &
Crutcher LLP                                                  4
